Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kumada et al. (US Pat. No. 20080027345), hereinafter referred to as Kumada in view Kobayashi et al. (US Pat. No. 9504151), hereinafter referred to as Kobayashi. 
	
Referring to claim 1, Kumada discloses a brain wave detection bioelectrode comprising: 
a holder part including a plurality of through holes (fig. 8); 
an electrode part formed of at least one conductive elastic body (electrode 8, fig. 7), the conductive elastic body including a base part and at least one projecting part (projecting part 5, fig. 7), the base part extending to an outer peripheral side (base part 5, fig. 7) of a peripheral surface of each of the through holes (outer peripheral side 11, fig. 7), the projecting part projecting from the base part and capable of penetrating the through hole (penetrating the through hole 11, fig. 7); and   
a lid part having a conductive property (penetrating the through hole 10, fig. 7), the lid part clamping the base part between itself and the holder part (holder 45, fig. 7). 

Kobayashi discloses, what Kumada lacks, the conductive elastic body is formed of an elastic body with which a conductive powder material (graphite powder is blended, fig. 1) has been mixed.

Kumada and Kobayashi are analogous art because they are from the same field of endeavor in the input and output field. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kumada and Kobayashi before him or her, to modify the system of Kumada to include the graphite powder of Kobayashi. 
	The suggestion/motivation for doing so would have been to improve the size and conductivity of the system. 
Therefore, it would have been obvious to combine Kobayashi with Kumada to obtain the invention as specified in the instant claim(s).

As to claim 2, Kumada discloses the brain wave detection bioelectrode according to claim 1, wherein each of a plurality of the electrode parts is provided for each of the plurality of through holes and each of the electrode parts includes the one projecting part (projecting part 5, fig. 7).  

As to claim 3, Kumada discloses the brain wave detection bioelectrode according to claim 1, wherein the one electrode part, the electrode part including a plurality of the projecting parts which are respectively provided for the plurality of through holes (plurality of the projecting parts 11, fig. 7).  

As to claim 4, Kumada discloses the brain wave detection bioelectrode according to claim 1, wherein the holder part includes a step part (step part 7,fig. 7), which is recessed in an opening direction of the through holes, so as to correspond to the at least one electrode part; and the step part can accommodate the base part (base part 6, fig. 7).   

As to claim 5, Kumada discloses the brain wave detection bioelectrode according to claim 1, wherein - 15 -the holder part includes a lid accommodating part (lid accommodating part 41, fig. 7), the lid accommodating part being a recessed part capable of accommodating the lid part (recessed part of 41, fig. 7). 

Response to Arguments
Applicant’s arguments:
[Remarks, p. 4] Claim 1 further requires that the lid part having a conductive property clamps the base
part between itself and the holder part. This arrangement is shown in figure 2 of the present
application by lid 30 covering base part 21, which is clamped between holder 10, such that
base part 21 extends to an outer peripheral side of through hole 11. The present Office action,
on page 2, cites a lid part having a conductive property as being shown in figure 7 of Kumada.
Kumada does not teach or show base part that extends to an outer peripheral side of through
hole, let alone a base part that is clamped between a holder with a through hole and a lid
overlying the base part as claimed and shown in the present application.



Examiner’s response: 
Kumada discloses the base part extending to an outer peripheral side (base part 5, fig. 7) of a peripheral surface of each of the through holes (outer peripheral side 11, fig. 7). However, nothing in the claims that says a lid overlying the base part. As such, this argument is moot. 

Applicant’s arguments:
[Remarks, p. 4] Regarding claim 4, Kumada fails to teach or suggest a holder having a step part that is recessed next to a through hole to accommodate the base part. This is shown in figure 2 in that holder 10 has step part 12 by hole 11 for accommodating base part 21 such that the base part cannot pass through hole 11. Figure 7 of Kumada, as argued on page 3 of the Office action, does notPage 4 of 5 Appln. No. 16/832,460Amendment dated: September 20, 2022Reply to Office Action dated: July 14, 2022teach or suggest this arrangement. For example, reference number 7 is not a step part as claimed, but rather is an O-ring. 
Examiner’s response: 
The claim does not recite the following: This is shown in figure 2 in that holder 10 has step part 12 by hole 11 for accommodating base part 21 such that the base part cannot pass through hole 11. As such, argument is moot. 

Applicant’s arguments:
Regarding claim 5, Kumada fails to teach or suggest a lid accommodating part. The lid accommodating part is shown in figure 2 as part 10a that is recessed to fit lid 30 in for overlying and clamping base part 21 in place between itself and holder 10. Figure 7 of Kumada, as argued on page 3 of the Office action, does not teach or suggest this arrangement.


Examiner’s response: 
In response to applicant's argument in, a recitation of the intended use (e.g. capable of accommodating the lid part) of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184